
	
		II
		112th CONGRESS
		1st Session
		S. 1894
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Schumer (for
			 himself, Mr. Whitehouse,
			 Mr. Graham, Mr.
			 Kyl, Mr. Hatch, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To deter terrorism, provide justice for victims, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice Against Sponsors of Terrorism
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)International
			 terrorism is a serious and deadly problem that threatens the vital interests of
			 the United States.
				(2)The Constitution
			 confers upon Congress the power to punish crimes against the law of nations and
			 to carry out the treaty obligations of the United States, and therefore
			 Congress may by law impose penalties relating to the provision of material
			 support to foreign organizations engaged in terrorist activity, and allow for
			 victims of international terrorism to recover damages from those who have
			 harmed them.
				(3)International
			 terrorism affects the interstate and foreign commerce of the United States by
			 harming international trade and market stability, and limiting international
			 travel by United States citizens as well as foreign visitors to the United
			 States.
				(4)Some foreign
			 terrorist organizations, acting through affiliated groups or individuals, raise
			 significant funds outside the United States for conduct directed and targeted
			 at the United States.
				(5)Foreign
			 organizations that engage in terrorist activity are so tainted by their
			 criminal conduct that any contribution to such an organization facilitates that
			 conduct.
				(6)The imposition of
			 civil liability at every point along the causal chain of terrorism is necessary
			 to deter the flow of terrorism’s lifeblood, money. As recognized by Judge
			 Richard Posner in Boim v. Holy Land Foundation for Relief and Development, Nos.
			 05–1815, 05–1816, 05–1821, 05–1822, _ F.3d _ (7th Cir. 2008) (en banc),
			 Damages are a less effective remedy against terrorists and their
			 organizations than against their financial angels … suits against financiers of
			 terrorism can cut the terrorists’ lifeline. Moreover, the statute of
			 limitations for such claims must be extensive, for as the Seventh Circuit
			 notes, Seed money for terrorism can sprout acts of violence long after
			 the investment.
				(7)The reasoning like
			 that of the United States Court of Appeals for the Second Circuit in In Re:
			 Terrorists Attacks on September 11, 2001, 538 F.3d 71 (2d Cir. 2008) undermine
			 important counter-terrorism policies of the United States, by affording undue
			 protection from civil liability to persons, entities and states that provide
			 material support or resources to foreign terrorist organizations, and by
			 depriving victims of international terrorism of meaningful access to court to
			 seek redress for their injuries.
				(8)The United Nations Security Council
			 declared in Resolution 1373, adopted on September 28, 2001, that all states
			 have an affirmative obligation to “refrain from providing any form of support,
			 active or passive, to entities or persons involved in terrorist acts,” and to
			 ensure that any person who participates in the financing, planning,
			 preparation or perpetration of terrorist acts or in supporting terrorist acts
			 is brought to justice.
				(9)Consistent with these declarations, no
			 state possesses the discretion to engage knowingly in the financing or
			 sponsorship of terrorism, whether directly or indirectly.
				(10)Persons, entities
			 or states that knowingly or recklessly contribute material support or
			 resources, directly or indirectly, to persons or organizations that pose a
			 significant risk of committing acts of terrorism that threaten the security of
			 United States nationals or the national security, foreign policy, or economy of
			 the United States, necessarily direct their conduct at the United States, and
			 should reasonably anticipate being haled into court in the United States to
			 answer for such activities.
				(11)The United States
			 has a vital interest in providing persons and entities injured as a result of
			 terrorist attacks committed within the United States with full access to court
			 to pursue civil claims against persons, entities, or states that have knowingly
			 or recklessly provided material support or resources, directly or indirectly,
			 to the persons or organizations responsible for their injuries.
				(b)PurposeThe
			 purpose of this Act is to provide civil litigants with the fullest possible
			 basis, consistent with the Constitution, to seek relief against persons,
			 entities and foreign states, wherever acting and wherever they may be found,
			 which have provided material support or resources, directly or indirectly, to
			 foreign organizations that engage in terrorist activities against the United
			 States.
			3.Foreign sovereign
			 immunity
			(a)ExceptionsSection
			 1605(a) of title 28, United States Code, is amended—
				(1)by amending
			 paragraph (5) to read as follows:
					
						(5)not otherwise encompassed in paragraph (2),
				in which money damages are sought against a foreign state arising out of
				physical injury or death, or damage to or loss of property, occurring in the
				United States and caused by the tortious act or omission of that foreign state
				or of any official or employee of that foreign state while acting within the
				scope of his office or employment (regardless of where the underlying tortious
				act or omission occurs), including any statutory or common law tort claim
				arising out of an act of extrajudicial killing, aircraft sabotage, hostage
				taking, terrorism, or the provision of material support or resources for such
				an act, or any claim for contribution or indemnity relating to a claim arising
				out of such an act, except this paragraph shall not apply to—
							(A)any claim based
				upon the exercise or performance or the failure to exercise or perform a
				discretionary function, regardless of whether the discretion is abused;
				or
							(B)any claim arising
				out of malicious prosecution, abuse of process, libel, slander,
				misrepresentation, deceit, interference with contract rights, or any claim for
				emotional distress or derivative injury suffered as a result of an event or
				injury to another person that occurs outside of the United States;
				or
							; and
				(2)by inserting after
			 subsection (d) the following:
					
						(e)DefinitionsFor purposes of subsection (a)(5)—
							(1)the terms
				aircraft sabotage, hostage taking, and
				material support or resources have the meanings given those
				terms in section 1605A(h); and
							(2)the term terrorism means
				international terrorism, and domestic terrorism, as those terms are defined in
				section 2331 of title
				18.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to all proceedings pending in any form on the date
			 of the enactment of this Act and to all proceedings commenced on or after such
			 date of enactment.
			4.Aiding and
			 abetting liability for civil actions regarding terrorist acts
			(a)In
			 generalSection 2333 of title
			 18, United States Code, is amended by adding at the end the following:
				
					(d)LiabilityIn an action arising under subsection (a),
				liability may be asserted as to the person or persons who committed such act of
				international terrorism or any person or entity that aided, abetted, provided
				material support or resources (as defined in section 2339A(b)(1)) to, or
				conspired with the person or persons who committed such an act of international
				terrorism.
					(e)Non-Applicability
				of law of preclusionAny civil action or claim that seeks
				recovery under this chapter for conduct that was the basis of a civil action or
				claim previously dismissed for lack of subject matter jurisdiction for failure
				to meet the requirements for an exception under section 1605(a) of title 28 is
				not subject to dismissal under the law of
				preclusion.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to all
			 proceedings pending in any form on the date of the enactment of this Act and to
			 all proceedings commenced on or after such date of enactment.
			(c)Effect on
			 Foreign Sovereign Immunities ActNothing in the amendments made
			 by this section affects a foreign state’s immunity from jurisdiction under
			 other law.
			5.Jurisdiction for
			 civil actions regarding terrorist acts
			(a)In
			 generalSection 2334 of title 18, United States Code, is amended
			 by inserting at the end the following:
				
					(e)JurisdictionThe
				district courts shall have personal jurisdiction, to the maximum extent
				permissible under the Fifth Amendment of the United States Constitution, over
				any person who aids and abets an act of international terrorism or who provides
				material support or resources as set forth in sections 2339A, 2339B, or 2339C
				of this title, for acts of international terrorism in which any national of the
				United States suffers injury in his or her person, property or business by
				reason of such an act in violation of section 2333 of this
				title.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to all
			 proceedings pending in any form on the date of the enactment of this Act and to
			 all proceedings commenced on or after such the date of enactment.
			6.Liability for
			 Government officials in civil actions regarding terrorist acts
			(a)In
			 generalSection 2337 of title 18, United States Code, is amended
			 to read as follows:
				
					2337.Suits against
				Government officialsNo action
				shall be maintained under section 2333 of this title against the United States,
				an agency of the United States, or an officer or employee of the United States
				or any agency thereof acting within his or her official capacity or under color
				of legal
				authority.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to all
			 proceedings pending in any form on the date of the enactment of this Act and to
			 all proceedings commenced on or after such date of enactment.
			7.Statute of
			 limitations for civil actions regarding terrorist acts
			(a)In
			 generalSection 2335 of title 18, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking four years and inserting 15 years;
			 and
				(2)in subsection (b),
			 by striking four years and inserting 15
			 years.
				(b)Effective
			 dateThe amendments made by this section shall apply to all
			 proceedings pending in any form on the date of the enactment of this Act and to
			 all proceedings commenced on or after such date of enactment.
			(c)Effect on
			 dismissed causes of actionAny private civil action arising from
			 a violation of the Anti-Terrorism Act of 1991—
				(1)that was dismissed
			 as time barred prior to the date of enactment of this Act, and
				(2)that would have
			 been timely filed pursuant to section 2335 of title 18, United States Code, as
			 amended by this section,
				may be
			 refiled not later than 90 days after the date of enactment of this Act.8.SeverabilityIf any provision of this Act or the
			 amendments made by this Act or the application thereof to any person or
			 circumstance is held invalid, the remainder of this Act, the amendments made by
			 this Act, or the application thereof to other persons not similarly situated or
			 to other circumstances shall not be affected by such invalidation.
		
